Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 1 of 23




                        EXHIBIT 1
    Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 2 of 23




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   Eastern Division

PENNYMAC LOAN SERVICES, LLC,                                                         Plaintiff,


        -vs-                                               Case No: 2:19-cv-00193-KS-MTP

SITCOMM ARBITRATION ASSOCIATION,
MARK MOFFETT, SANDRA GOULETTE,
RONNIE KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,
                                                                                  Defendants.

PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S FIRST SET OF REQUESTS FOR
     ADMISSIONS, INTERROGATORY REQUESTS, AND REQUESTS FOR
     PRODUCTION OF DOCUMENTS TO DEFENDANT MARK MOFFETT

        Pursuant to Fed. R. Civ. P. 33, 34, and 36, plaintiff, PennyMac Loan Services, LLC

(“PennyMac”), by its attorneys, Blank Rome LLP, propounds upon Defendant Mark Moffett

(“Moffett”) the following First Set of Written Interrogatories, Requests for Admission, and

Requests for the Production of Documents (hereinafter collectively referred to as the “Discovery

Requests”). These Discovery Requests are to be answered in writing, under oath, and mailed to

Blank Rome LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067-2907, within

thirty (30) days from the date of service of such.


 Dated:          October 8, 2020

                                                     Respectfully submitted,


                                              /s/ Nicole Bartz Metral
                                              Cheryl S. Chang (admitted pro hac vice)
                                              Nicole Bartz Metral (admitted pro hac vice)
                                              Jessica A. McElroy (admitted pro hac vice)




                                                 1

136044.01923/123925798v.1
     Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 3 of 23




                                              BLANK ROME LLP
                                              2029 Century Park East, 6th Floor
                                              Los Angeles, California 90067-2907
                                              Telephone: 424.239.3400
                                              Facsimile: 424.239.3434
                                              Email: Chang@BlankRome.com
                                              NBMetral@BlankRome.com
                                              JMcElroy@BlankRome.com

                                              Harris F. Powers III
                                              Steven C. Cookston

                                              Upshaw, Williams, Biggers & Beckham, LLP
                                              309 Fulton Street
                                              Post Office Drawer 8230
                                              Greenwood, MS 38935-8230
                                              Telephone No.: 662-455-1613
                                              Facsimile No.: 662-453-9245
                                              Email: hpowers@upshawwilliams.com
                                              Scookston@upshawwilliams.com


                                              Counsel for Plaintiff



I.      DEFINITIONS

        The following definitions apply to these requests, as well as to any other discovery requests

that incorporate these definitions. In the event of any ambiguity with one or more of the following

definitions, common usage and reference to any cited rules, statutes, or regulations should be used

to provide the broadest interpretation of the term in question.

        1.      The term “document” or “documents” means the original and all copies, regardless
of origin or location, of any writing or records of any type or description, whether official or
unofficial, including, but not limited to, the original and any copy of any book, pamphlet,
periodical, e-mail, letter, memorandum, report, record, study, inter- or intra-office communication,
handwritten or other note, working paper, publication, permit, ledger, and/or journal, whether
general or special, disk, data sheet, photograph, or any other written, recorded, transcribed, filed,
or graphic matter, however produced or reproduced, to which Plaintiffs had access or now have
access.

                                                 2

136044.01923/123925798v.1
    Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 4 of 23




        2.      “Communication” means any document, contact, or act, oral or written, formal or
informal, manually, mechanically, or electronically generated, in which information of any nature
is transmitted, transferred, stored, or conveyed between two or more persons and shall include
written contact by such means as letters, memoranda, telegrams, telex, facsimile, e-mail, or by any
document, and oral contact by such means as face-to-face meetings and telephone conversations.
A request for Documents relating to communications is also a specific request for e-mail and all
attachments thereto.

       3.      “You” and “Your” means Defendant, Mark Moffett (“Moffett”), his agents,
representatives, legal counsel or any persons acting or purporting to act on his behalf.

        4.      “Identify,” “identity,” “identification” or “describe” means:

                a.      When used with reference to a document, with respect to the original and
                        each copy thereof, the following:
                        i.     Information sufficient to identify the document, such as its date, the
                               name and addressee or addressees, the name of the signer or signers,
                               the title or heading of the document and its approximate number of
                               pages. Form documents may be identified by title of the form, a
                               description of the method or preparation and disposition of all copies;
                        ii.    The identity and address or addresses of the person or persons to
                               whom copies were sent;
                        iii.   The present or last known location of the possessor of the original
                               document (or, if that is unavailable, the most legible copy);
                        iv.    If any document was, but is no longer, in your possession, custody
                               or control, state what disposition was made of it and the reason for
                               such disposition; or
                        v.     In lieu of specifically identifying documents as requested in
                               paragraphs (a)-(d), documents may be generally described (with
                               enough particularity to identify which documents are responsive to
                               the document request) and produced for inspection and copying.
                               Provided, however, that all documents not produced must be
                               identified and if there are no documents responsive to a particular
                               interrogatory, that must be indicated in the answer to the
                               interrogatory. Provided further, if any document is withheld or not
                               identified under a claim or privilege, you must (a) identify each such
                               document with sufficient particularity as to author(s), addressees),
                               or recipient(s) and a description sufficient to allow the matter to be
                               brought before the court; (b) state the nature of the privilege(s)

                                                 3

136044.01923/123925798v.1
    Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 5 of 23




                                asserted; and (c) state in detail the factual basis for the claim or
                                privilege.
                b.      When used with reference to a person who is an individual, to state his or
                        her full name, present (or last known) address, present or last known
                        employer, and the present (or last known) address of each employer, and
                        the present or last position held.
                c.      When used with reference to a person other than an individual person, to
                        state its full name, its principal business address, the nature of the
                        organization, if known, and the identify of its owner(s), operator(s),
                        officer(s), partner(s) or other managing personnel.
                d.      When used with respect to an (including an alleged) offense, occurrence,
                        contract, transaction, decision, statement, communication or conduct
                        (hereinafter collectively call “act”), or relationship, operation or activity, to
                        describe in substance the event or events constituting such act, or what
                        transpired, the place, the date; and to identify all persons involved, present
                        or having knowledge thereof, stating the subject matter of their knowledge
                        and the manner in which such knowledge was acquired and to identify the
                        documents referring or relating thereto.
                e.      Whenever you are requested to identify an agreement or communication,
                        and such agreement or communication was oral, state the substance and date
                        thereof, the identity of the persons between whom it was made, the identity
                        of each person present when it was made, and identify each document in
                        which each such agreement or communication was recorded or described.

       5.      “Relating” means concerning, referring, or pertaining, directly or indirectly, to the
subject matter of the request.

      6.      “Litigation” refers to this lawsuit, case 2:19-cv-00193-KS-MTP, filed in the
Southern District of Mississippi.

        7.     “Sitcomm” means Defendant, Innovated Holdings, Inc. dba Sitcomm Arbitration
Association, its agents, representatives, legal counsel or any persons acting or purporting to act on
its behalf.

        8.      “Consumer”, “Customer”, or “Sitcomm’s clients”, or any variation thereof, shall
refer to the individual persons who are indebted to a lender, creditor, or debt collector and seek
your or Sitcomm’s assistance in arbitrating against said lender, creditor, or debt collector.

       9.      Any capitalized terms not specifically defined above shall have the meaning
assigned to them in the Plaintiffs’ Amended Complaint.

                                                   4

136044.01923/123925798v.1
    Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 6 of 23




                              INTERROGATORIES REQUESTS

    I.      INSTRUCTIONS FOR ANSWERING

        1.     To the extent any interrogatory is objected to, set forth all reasons for the objection.
If you object, and refuse to answer in part to any interrogatory, respond to the balance of the
interrogatory.

        2.     If you object to fully identifying a document or oral communication because of a
privilege, you should nevertheless provide the following information:
                 a.    the nature of the privilege claimed (including work product);
                  b.    the privilege rule being invoked;
                  c.    the date of the document or oral communication;
                  d. if a document: its type (correspondence, memorandum, facsimile etc.),
                  custodian, location, and such other information sufficient to identify the
                  document for a subpoena duces tecum or a document request, including where
                  appropriate the author, the addressee, and, if not apparent, the relationship
                  between the author and addressee;
                  e.   if an oral communication: the place where it was made, the names of the
                  persons present while it was made, and, if not apparent, the relationship of the
                  persons present to the declarant; and
                  f.    the general subject matter of the document or oral communication.
       3.      These interrogatories seek information that now is or ever was in your knowledge
or that of your present or former employees, representatives, agents, and persons consulted
concerning any factual matters or opinions, or is otherwise available to you as either a practical
matter or as a matter of law.

        4.     For the purposes of reading, interpreting, or construing the scope of these
interrogatories, the terms used shall be given their most expansive and inclusive interpretation.
This includes, without limitation, the following:
                 a.     Construing the terms “and” and “or” in the disjunctive or conjunctive, as
                 necessary, to make the interrogatory more inclusive;
                 b.    Construing the singular form of any word to include the plural and the plural
                 form to include the singular;
                 c.    Construing the past tense of the verb to include the present tense and the
                 present tense to include the past tense;
                 d.     Construing “including” to mean “including without limitation.”
                                                5

136044.01923/123925798v.1
    Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 7 of 23




                 e.     Construing the masculine form to include the feminine form.
                 f.     Construing the term “Date” to mean the exact day, month and year if
                 ascertainable; if not, the closest approximation that can be made by means of
                 relationship to other events, locations, or matters;
                 g.    Construing negative terms to include the positive and vice versa. For
                 example, the word “communication” should be construed to mean enforcement or
                 lack of communication;
                 h.     Construing the terms “relate to” and “regarding” to mean to constitute,
                 discuss, identify, describe, mention, analyze, review, comment upon, admit, deny,
                 support, criticize, refute, reflect, refer to directly or indirectly, or in any way
                 pertain to, in whole or in part;
                 i.     Construing the terms “all,” “each,” or “every” as all, each and every; and
                 j.     Construing “you” and “your” to mean the party to whom these
                 interrogatories are directed and any person associated or affiliated with the above
                 named parties, including, but not limited to, staff, advisors, consultants, internal
                 or external experts, and all others providing research, advice, analysis, or
                 information relating to the actions and transactions of this case and/or the events
                 addressed herein.
       5.      These requests shall be deemed continuing in nature and are to be supplemented as
additional information pertinent to any request is obtained, including, but not limited to, additional
information which adds to a previous response and/or clarifies a previous response.




                                                  6

136044.01923/123925798v.1
    Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 8 of 23




    II.        Interrogatories

          1.      What is the name and address of the person answering these interrogatories and, if

applicable, the person's official position or relationship with the party to whom the interrogatories

are directed.

          2.      Identify any and all persons you may call as an expert witness at the trial of this

matter and briefly state the subject matter on which each expert witness will testify.

          3.      Identify any and all persons you may call as a fact witness at the trial of this matter

and briefly state the subject matter on which each fact witness will testify.

          4.      Identify any and all documents you may offer as evidence at the trial of this matter

or use at any deposition.

          5.      Please provide your full name, your address, telephone number, date of birth, and

all addresses where you have lived for the past ten (10) years, including the dates you lived at each

address.

          6.      Please state if you have ever been a party, either a plaintiff, defendant, or claimant,

in a lawsuit or proceeding other than the present Litigation, and if so, state whether you were a

plaintiff, defendant, or claimant, the nature of the action, and the date and court or administrative

body in which such suit or claim was filed.

          7.      List the names and addresses of all persons who are believed or known by you, your

agents or your attorneys to have knowledge concerning issues raised by the pleadings in the

Litigation and specify the subject matter about which the witness has knowledge.

          8.      Please list all arbitrations conducted by you, the name of the parties to the

arbitration, the date of the arbitration, and the nature of each action which was arbitrated.




                                                    7

136044.01923/123925798v.1
    Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 9 of 23




        9.      Please list all arbitrations conducted by you for which a party to the arbitration,

either a plaintiff, defendant, or other claimant, filed a lawsuit or action to enforce the arbitration

award, and the date and court or administrative body in which such suit or action was filed.

        10.     Please list all steps taken by you in the life cycle of conducting an arbitration,

including, but not limited to, receiving an assignment from Sitcomm, generating the arbitration

agreement, sending the pre-arbitration notice to the parties, holding of the arbitration, and creating

the post-arbitration decision.

        11.     Please list all arbitration contracts in which all parties to the arbitration provided

written, signed authorization for you to conduct the arbitration.

        12.     Please list all actions taken by you to verify that the parties to an arbitration contract

have consented to your authority to conduct the arbitration.

        13.     Please list and describe all arbitration hearings conducted by you between 2016-

2020 for which a party to the arbitration physically appeared before you during the arbitration

hearing.

        14.     Please list all advertising methods, media outlets, locations, or internet sites by

which you advertise your services as an arbitration provider.

        15.     Please describe when you first learned about Sitcomm and how you obtained this

knowledge.

        16.     Please describe your employment status vis-à-vis Sitcomm, such as whether you

are a salaried employee, commissioned employee, consultant, or independent contractor.

        17.     Please state the date on which you first started working with Sitcomm, including

any dates on which you entered into any agreements with Sitcomm.




                                                   8

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 10 of 23




        18.     Please list any and all training manuals, written guidance, or informal methods

provided by Sitcomm to you by which you were educated on how to determine the exact amount

to award to a consumer in an arbitration against a lending institution.

        19.     Please describe your training to act as a mediator in the matters referred to you by

Sitcomm.

        20.     Please describe the process by which Sitcomm located, retained, hired, contracted,

or authorized you to handle arbitrations for Sitcomm.

        21.     Please set forth the manner, and amount, which you are paid to act as an arbitrator

for Sitcomm matters. Please include any increased or decreased payments based on the size of the

award or the party in whose favor the award is generated.

        22.     Please identify and set forth your total revenue for the years 2016-2020, specifically

itemizing the income attributable to arbitration contracts, arbitration hearings, or other

compensation received for Sitcomm arbitrations.

        23.     Please list and set forth all arbitration decisions in which you decided against a

customer of Sitcomm and instead found in favor of the opposing party.

        24.     Do you receive a monetary benefit, payment, kickback, or other benefit if

Sitcomm’s customers are successful in enforcing their arbitration awards against their opponents?

        25.     Please list and describe all facts and evidence which influenced your decision to

award $1,800,000 against Plaintiff as part of the Kahapea Arbitration Award (Exhibit C to the

Amended Complaint).

        26.     Please list all the persons that appeared before you during the Kahapea Arbitration

on June 10, 2019, as referenced in the Kahapea Arbitration Award (Exhibit C to the Amended

Complaint).


                                                  9

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 11 of 23




        27.     Please provide a range of dates in which you are available for a deposition under

Fed.R.Civ.P. 30.




                                               10

136044.01923/123925798v.1
     Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 12 of 23




                                   REQUESTS FOR PRODUCTION

I.      INSTRUCTIONS

       1.      All Documents shall be produced in the order they are kept in the ordinary course
of business, and shall be produced in their original folders, binders, covers or containers, or
facsimile thereof.

       2.       These requests relate to all Documents that are in your possession, custody or
control, or that are in the possession, custody or control of your current or former predecessors,
successors, parents, subsidiaries, divisions, or affiliates. Unless otherwise indicated, the temporal
scope for each request is limited to January 1, 2010, through the present.

        3.      If you contend or believe that a privilege or other protection enables you to withhold
any Document sought by a request, you must: (a) state the nature of the privilege or protection
claimed; (b) state the nature and identity of the attorney (or other appropriate party) with respect
to whom the privilege or protection is claimed; (c) state the basis for claiming the privilege or
protection as to the specific information or Document involved; (d) state the author, all addressees,
all persons to whom carbon or blind copies were furnished, the date, and a description of the
subject matter of the Document; and (e) identify each person who has knowledge of such
information or to whom such information has been communicated in any way at any time.

       4.      If any Document is not produced in full or is produced in redacted form, you must
so indicate on the Document itself and state with particularity the reason or reasons that it is not
being produced in full. If the reason for the redaction is a privilege or protection, you must comply
with the requirements of the foregoing paragraph.

       5.      Whenever objection is made to any portion of any request, a response shall be
furnished to as much of the request as to which there is no objection.

        6.     If you object to any request on the ground of over-breadth, you are instructed to
respond to the request as narrowed to conform to your objection within the time period allowed
for a response.

       7.      In no event should any response be left blank. If the response to any request is, for
example, “none” or “not applicable,” such statement should be written as a response. If you do not
possess one or more of the requested Documents, you should so state and describe all efforts made
by you to search for the Documents necessary to respond to the request.

         8.    If you claim that any Document requested was in existence at one time but has been
lost, discarded or destroyed, identify such Document or thing as completely as possible including:
                                                 11

136044.01923/123925798v.1
      Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 13 of 23




(a) an explanation of the type of Document or thing it was; (b) when and how it was lost, discarded
or destroyed; (c) why it was disposed of, discarded or destroyed; (d) all persons who know or knew
of its existence; (e) the person or persons who lost, discarded or destroyed it; and (f) all persons
who know of its contents.

        9.      If you encounter any ambiguity in construing a request, or the definition or
instruction relevant to the request, set forth the matter deemed “ambiguous” and set forth the
construction chosen or used in responding.

      10.     For each Document requested, produce the entire Document, along with all
appendices, exhibits, or other attachments.

       11.     Produce all non-identical copies of a Document. Any alteration of a Document,
including any marginal notes, handwritten notes, underlining, date stamps, received stamps,
endorsed or filed stamps, drafts, revisions, modifications and other versions of a final Document
is deemed a separate and distinct Document and must be produced.

         12.    All Documents and electronically stored information (“ESI”) must be produced as
they are kept in the ordinary course of business or you must label all Documents and ESI to
correspond to the specific request that seeks such information. All Documents shall be produced
in their original folders, binders, covers, containers, or facsimile thereof.

        13.    If you object to any of the definitions or instructions applicable to these requests,
state your objection in your response and clearly indicate whether you are complying with the
direction or instruction notwithstanding your objection. If your objection only goes to part of a
definition or instruction, produce all Documents which do not fall within the scope of your
objection.

        14.     Unless given a specific definition in these requests, each word or term used shall
be given its usual and customary dictionary definition, except where such words have a specific
custom and usage definition in your trade or industry, in which case they shall be interpreted in
accordance with such usual custom and usage definition of which you are aware. In construing the
following requests: (a) the singular shall include the plural and the plural shall include the singular;
(b) a masculine, feminine, or neuter pronoun shall not exclude the other genders; (c) the past tense
includes the present tense; (d) the terms “any” or “all” shall be understood to mean “any and all”;
and (e) the terms “and” and “or” shall be read in the conjunctive or disjunctive or both, such that
the request is understood in the most expansive manner.

II.      DOCUMENTS REQUESTED



                                                  12

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 14 of 23




        1.      All notes, memoranda, accounts, narratives, diaries or other documents which refer

in any way to any of the claims or defenses in the Litigation.

        2.      All documents that you intend to use in any way at the trial of this matter.

        3.      All documents that refer or relate to any other litigation involving an arbitration

contract with Sitcomm.

        4.      All documents customarily provided to a Sitcomm customer who signs up for an

arbitration with you.

        5.      All documents that support, refute or otherwise relate to any award of damages

from each Sitcomm arbitration matter you handled.

        6.      All documents that refer or relate to fees, expenses, or charges for your arbitration

services and other services.

        7.      All documents, checklists, aids, or illustrations sent to Sitcomm’s customers that

discuss or describe the arbitration process with you.

        8.      All documents, checklists, aids, or illustrations sent to Sitcomm’s customers which

discuss or describe the documents that Sitcomm’s customers are required to submit to you in

preparation for an arbitration hearing.

        9.      All of your annual federal and state tax returns for the years 2016, 2017, 2018, 2019,

and 2020.

        10.     All documents reflecting payment(s) that you received for conducting arbitration

hearings, whether for Sitcomm or any other entity, from 2016-2020, including, but not limited to,

all canceled checks and/or bank records reflecting such payments, notes, memoranda, accounts,

narratives and diaries or other documents.




                                                 13

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 15 of 23




        11.      All documents reflecting your total income and financial status from January 1,

2016 through June 1, 2020, including, but not limited to, tax returns for 2016-2020, W-2 statements,

1099 statements, and bank account statements.

        12.      All documents which support, refute or otherwise relate to your authority to act as

an arbitrator.

        13.      All documents which reference or establish the arbitration agreement used by

Sitcomm’s customers to submit a matter to you for arbitration.

        14.      All documents, contracts, or retainer agreements authorizing you to arbitrate cases

for Sitcomm.

        15.      All advertising materials used during 2016-2020 to advertise your services as an

arbitrator.

        16.      All evidence and submissions presented to you for consideration at the Kahapea

Arbitration on June 10, 2019.

        17.      All communications, in any medium, between you and co-defendant Goulette.

        18.      All communications, in any medium, between you and co-defendant Gibbs.

        19.      All communications, in any medium, between you and co-defendant Kahapea.

        20.      All communications, in any medium, between you and co-defendant Johnson.

        21.      All communications, in any medium, between you and co-defendant Scott.

        22.      All communications, in any medium, between you and co-defendant Magee.

        23.      All communications, in any medium, between you and co-defendant Jones aka

Eeon.




                                                 14

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 16 of 23




                               REQUESTS FOR ADMISSIONS

    I.        INSTRUCTIONS

         1.     Each request for admission shall be deemed admitted unless you serve a written

answer or objection addressed to the matter signed by you or your attorney.

         2.     The answer to each request for admission shall specifically deny the matter or set

forth in detail the reason why you cannot truthfully admit or deny the matter.

         3.     When good faith requires that you qualify an answer or deny only a part of the

matter of which an admission is requested, you shall specify so much of it as true and qualify or

deny the remainder.

         4.     If objection is made, the reasons therefor shall be stated. The answer shall

specifically deny the matter or set forth in detail the reasons why the answering party cannot

truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested

admission, and when good faith requires that a party qualify his or her answer, or deny only a part

of the matter of which an admission is requested, the party shall specify so much of it as is true

and qualify or deny the remainder. An answering party may not give lack of information or

knowledge as a reason for failure to admit or deny unless the party states that the party has made

reasonable inquiry and that the information known or readily obtainable by the party is insufficient

to enable the party to admit or deny. A party who considers that a matter of which an admission

has been requested presents a genuine issue for trial may not, on that ground alone, object to the

request; the party may, subject to the provisions of Civ.R. 37(c), deny the matter or set forth

reasons why the party cannot admit or deny it.

         5.     Should you discover that any response to the request for admissions was incorrect

when made you shall, upon such discovery or determination, amend such response.

                                                 15

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 17 of 23




    II.         REQUESTS FOR ADMISSION

          1.      Admit that you conducted arbitrations hearings at the request of Sitcomm or

Sitcomm’s customers.

          2.      Admit that you offered arbitration services for sale to individual consumers.

          3.      Admit that you encouraged individual consumers to seek an arbitration judgment

against their lenders and creditors.

          4.      Admit that you cooperated with Sitcomm to supply consumers with forms,

contracts, and instructions for sending arbitration agreements to the consumer’s lenders and

creditors.

          5.      Admit that you rely on the tacit acceptance, or non-response, of a consumer’s

lenders and creditors as the authority for you to conduct a binding arbitration against that lender

or creditor.

          6.      Admit that you never received any signed agreements from a consumer’s lenders

and creditors agreeing to arbitrate their claims with you.

          7.      Admit that no valid and enforceable contract or consent to arbitrate exists between

consumers and their opposing party in the arbitration.

          8.      Admit that consumers do not supply you with any information, documents, or facts

upon which to arbitrate the consumer’s claims against their lenders and creditors.

          9.      Admit that you do not conduct an actual hearing in which the parties to the

arbitration contract appear before you to arbitrate their claims.

          10.     Admit that no lender or creditor has ever attended an arbitration held by you.

          11.     Admit that you use no independent standards to decide who should be the prevailing

party in an arbitration.


                                                  16

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 18 of 23




        12.     Admit that you use no independent standards to decide the amount to award to the

prevailing party in an arbitration.

        13.     Admit that you have no basis upon which to issue an arbitration award in favor of

a consumer.

        14.     Admit that you have never issued an unfavorable arbitration decision against a

consumer.

        15.     Admit that you have never issued a favorable arbitration decision in favor of a

consumer’s lenders or creditors.

        16.     Admit that you encourage consumers to enforce their arbitration agreements in a

state or federal court under the Federal Arbitration Act.

        17.     Admit that you used the U.S. Postal service to mail arbitration contracts,

arbitrations notices, arbitration awards, and other documents related to your business operations.

        18.     Admit you have published false and derogatory factual statements about PennyMac

by way of the arbitration awards issued by you.

        19.     Admit that the false and derogatory factual statements referenced in Admission #17

were made to third persons with the purpose of inflicting harm upon PennyMac.

        20.     Admit that the false and derogatory factual statements referenced in Admission #17

were made maliciously, knowingly, willfully and in conscious disregard of PennyMac’s rights,

with specific intent to cause damage to PennyMac’s reputation.

        21.     Admit that you knowingly cooperated with Sitcomm, and the arbitrators hired by

Sitcomm, including co-defendants Gibbs, Goulette, EeoN, and Magee, to commit the wrongful

actions outlined in Claims I through V of PennyMac’s Amended Complaint in this Litigation.




                                                17

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 19 of 23




        22.     Admit that the arbitration decisions issued by you, with the knowing assistance of

Sitcomm and the other co-defendants, were designed to defraud PennyMac and have money

judgments filed against PennyMac.




                                                18

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 20 of 23




                                       VERIFICATION

WITNESS my hand and official seal, this ___ day of ______________, 20___.



                              Signature:

                              Name:

STATE OF ______________________

COUNTY OF____________________

        BEFORE ME personally appeared ______________________, known to me to be the

person described in and who executed the foregoing instrument, and who is personally known to

me or has produced ______________________ as identification and who did take an oath, and

now deposes and states that he/she has reviewed the foregoing responses and objections to

PLAINTIFF’S         FIRST    SET    OF     REQUESTS      FOR     ADMISSION,       WRITTEN

INTERROGATORIES, AND REQUESTS FOR THE PRODUCTION OF DOCUMENTS

PROPOUNDED UPON DEFENDANT, and that they represent true and accurate answers to those

requests as s/he verily believes.

        Sworn to and subscribed before me and in my presence this __ day of ______________,

20__.




                                      Notary Public
                                      Notary Public, State of _____________________
                                      Printed Name: ___________________________




                                               19

136044.01923/123925798v.1
   Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 21 of 23




                                 CERTIFICATE OF SERVICE

        I, Nicole B. Metral, hereby certify that I have this day cause to be served a true and

correct copy of the above foregoing by Federal Express to the following:


        Sandra Goulette                               Kirk Gibbs
        3007 Crescent Hill Drive                      4155 Lawrenceville HWY
        Laurel, MS 39440                              PMB 8119
                                                      Lilburn, GA 30047

        Mark Johnson
        451 May Ln.
        Louisa, VA 23093


        Mark Moffett
        345 Coon Jeffcoat Rd.
        Soso, MS 39480

        U.S. MAIL ONLY
        Ronnie Kahapea
        P.O. Box 875
        Volano, HI 96785



        SO CERTIFIED this the 8 th day of October, 2020.



                                                      /s/ Nicole B. Metral
                                                      Nicole B. Metral




                                                20

136044.01923/123925798v.1
           Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 22 of 23


Melendez, Tina

From:               TrackingUpdates@fedex.com
Sent:               Friday, October 9, 2020 8:33 AM
To:                 Metral, Nicole
Subject:            FedEx Shipment 397648291815 Delivered


________________________________________________________________________________

This tracking update has been requested by:

Company Name:             Blank Rome LLP
Name:                Tina Melendez
E-mail:             tmelendez@blankrome.com

Message:           PSShip eMail Notification
________________________________________________________________________________


Our records indicate that the following shipment has been delivered:



Reference:                    136044.01923-92354
Ship date:                   Oct 8, 2020
Signed for by:                 Signature not required
Delivery location:               SOSO, MS
Delivered to:                  Residence
Delivery date:                 Fri, 10/9/2020 10:31 am
Service type:                  FedEx Priority Overnight®
Packaging type:                 FedEx® Envelope
Number of pieces:                 1
Weight:                      2.00 lb.
Special handling/Services            Deliver Weekday
                         No Signature Required
                         Residential Delivery
Standard transit:               10/9/2020 by 12:00 pm

Tracking number:            397648291815


Shipper Information           Recipient Information
Tina Melendez               Mark Moffett
Blank Rome LLP               345 COON JEFCOAT RD
2029 Century Park East         SOSO
6th Floor                MS
Los Angeles               US
CA                     39480
US
90067

                                                           1
           Case 2:19-cv-00193-HSO-MTP Document 119-1 Filed 12/29/20 Page 23 of 23




Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
approximately 10:33 AM CDT on 10/09/2020.

All weights are estimated.

The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not determine
money-back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx Service Guide
for terms and
conditions of service, including the FedEx Money-Back Guarantee, or contact your FedEx customer support
representative.

To track the status of this shipment online, please use the following:
https://urldefense.com/v3/__https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=397648291815&l
anguage=en&opco=FX&clientype=ivother__;!!BzMsqVLNNjU!a4gJccO8h0Vp2brw7G-
W5DUXSo40SPNjaRehB7oic_fTzyhZHTIPan6SJrRjZsYOww$

This tracking update has been sent to you by FedEx on behalf of the Requestor tmelendez@blankrome.com. FedEx does
not validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of the
request, the requestor's message, or the accuracy of this tracking update.

Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service,
destination and ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and
conditions of service, including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support
representative.

© 2020 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under
U.S. and international law. You can access our privacy policy by searching the term on fedex.com. All rights reserved.

Thank you for your business.




                                                           2
